Citation Nr: 1104488	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  04-14 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from February 1985 to May 1992, 
from August 1997 to April 1998, and from March 2003 to February 
2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of March 2003 and April 2005 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO).  The Veteran testified at an October 
2006 videoconference hearing held by the undersigned, a 
transcript of which is associated with the claims files.

This case was previously before the Board in April 2008 when the 
Board determined that new and material evidence had been received 
to reopen the claim for diabetes mellitus based on the Veteran's 
periods of service prior to 2003 and then remanded the case for 
further development.

The issues of entitlement to service connection for hypertension 
and for diabetes mellitus for the period of service from March 
2003 to February 2004 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Major depressive disorder is currently diagnosed.

2.  The evidence of record relates the Veteran's depression to 
his military service.




CONCLUSION OF LAW

The criteria for service connection for depression have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  A November 2002 letter satisfied the duty 
to notify provisions; an additional letter was sent in May 2008.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran 
was notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in May 2008 letter, 
and the claim was subsequently readjudicated.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran 
has not indicated, and the record does not contain evidence, that 
he is in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in December 2002 and April 2010.  The findings reported 
on these examinations, including the most recent examination were 
detailed, took into account the Veteran's history, and are not 
charged to be inaccurate.  The April 2010 examiner specifically 
noted that the medical records and the claims folders had been 
reviewed.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Establishing service connection 
generally requires medical or, in certain circumstances, lay 
evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the present 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

A March 1987 client intake record noted that the Veteran was 
being admitted for treatment of alcohol abuse.  An October 1987 
record noted that the Veteran's medical records had been 
reviewed, and asked whether the Veteran was "still undergoing 
any medical evaluation for [alcohol] abuse."  While the Veteran 
was also treated for acute alcohol intoxication in December 1988, 
service treatment records through the August 1997 predeployment 
physical showed no evidence of depression.  

Between the second and third periods of the Veteran's service, 
mild depression was diagnosed at a February 1999 VA outpatient 
visit.  The Veteran then reported having been depressed about ten 
years prior without receiving treatment at that time, but that he 
was currently "down in the dumps" with reported symptoms to 
include insomnia, anhedonia, weight gain, and irritability.  
March 1999 and September 1999 VA outpatient treatment records 
note continued treatment for depression, the Veteran's subjective 
June 2003 report of medical history noted depression since 1998, 
and the September 2003 Medical Evaluation Board report indicated 
that the Veteran had depression, albeit to a degree which did not 
prevent him from meeting retention standards.  VA outpatient 
treatment records dated from April 2005 to April 2010 also show 
ongoing mental health treatment for both posttraumatic stress 
disorder and depressive disorder, which an April 2005 treatment 
record noted as separate and distinct diagnoses.   

At the April 2010 VA mental disorders examination, the examiner 
pointed out that the Veteran had first received mental health 
treatment during 1987, during his first period of service, when 
he was admitted to a psychiatric unit to address depression and 
alcohol concerns.  He also stated that the Veteran endorsed 
feelings of depression since that time.  The examiner ultimately 
concluded that while the extent to which substance abuse drives 
depression or vice versa is always difficult to assess, the 
Veteran's depressive symptoms most likely originated during 
service.

In the Veteran's case, it is clear that he was treated as an 
inpatient during his second period of service for alcohol abuse.  
although treatment for depression is not shown at that time, the 
Veteran's lay statements that his treatment also addressed 
depressive feelings is competent evidence that such treatment 
occurred, especially in the absence of records disproving his 
assertions.  See Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  Although it is clear that the Veteran's depressive 
symptoms may also have resolved for a period of time, to include 
his second period of service in the late 1990s, there is nothing 
to reflect that this was a complete resolution of the condition, 
as opposed to a relative amelioration of the symptoms.  Most 
importantly, the only medical opinion of record relates his 
currently diagnosed depression to the depressive feelings he 
experienced in conjunction with his alcohol abuse in the late 
1980s.  Accordingly, resolving reasonable doubt in the Veteran's 
favor, service connection for major depressive disorder is 
warranted.




ORDER

Service connection for major depressive disorder is granted, 
subject to the applicable regulations concerning the payment of 
monetary benefits.


REMAND

The April 2008 Board remand requested examinations with medical 
opinions to determine the etiology of the Veteran's hypertension 
and diabetes mellitus.  The examinations were performed; however, 
the medical opinions provided were inadequate for adjudication 
purposes.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Appeals for Veterans Claims (Court), held 
that a remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that the 
Secretary of Veterans Affairs has a concomitant duty to ensure 
compliance with the terms of the remand.  As the examination 
obtained did not specifically attain the information needed by 
the Board, the claims must be returned to the RO/AMC for the 
requested information.

The April 2010 examination report did not provide the requested 
opinion as to whether hypertension manifested to a compensable 
degree within one year of any of the Veteran's dates of 
discharge.  In particular, the examiner did not address elevated 
blood pressure readings in December 1998 and February 1999 with 
respect to whether it was at least as likely as not that 
hypertension was manifest to a compensable degree within one year 
of the Veteran's period of service which ended in April 1998.  
The record reflects that the Veteran's hypertension was first 
diagnosed in 1999, after his second period of service but before 
his third period of service.  This raises the question as to 
whether the Veteran's hypertension was aggravated by his third 
period of service.

The April 2010 examination report also did not provide the 
requested opinions as to whether diabetes mellitus manifested to 
a compensable degree within one year of any of the Veteran's 
dates of discharge.  The record reflects that the Veteran's 
diabetes mellitus was first diagnosed in 1999, after his second 
period of service, but before his third period of service.  
However, the record is inconsistent in regard to whether the 
Veteran's diabetes mellitus, first diagnosed in 1999, was 
aggravated by service.  His August 2003 Medical Evaluation Board 
examination report noted that diabetes had originally been 
diagnosed in 1999 while the Veteran was a civilian, it appeared 
to have worsened over the past roughly five months.  Moreover, a 
December 2003 VA treatment record noted the Veteran's report that 
he was hospitalized in October 2003 with a temporary insulin 
reaction.  Conversely, however, the September 2003 Medical 
Evaluation Board proceedings noted that the Veteran's diabetes 
mellitus existed prior to service, and was not permanently 
aggravated by service.  

The April 2010 VA diabetes examination report only notes that the 
Veteran's diabetes and hypertension were first diagnosed in 1999, 
not whether the third period of service aggravated either of 
those conditions to the degree that either condition was 
permanently worsened.  For this reason, a VA opinion is required, 
as the Board is not permitted to make such a determination on its 
own.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

When the VA undertakes to either provide an examination or to 
obtain an opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
In other words, it must provide "sufficient detail" to enable 
the Board to make a "fully informed evaluation."  Id.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  Accordingly, 
the issues of entitlement to service connection for hypertension 
and diabetes mellitus are remanded for the following actions:

1.	Forward the Veteran's claims file to an 
appropriate VA physician for a medical 
opinion, with examination only if deemed 
necessary, and ask that he or she review 
the claims file.  Thereafter, the physician 
should state:

a.	Is at least as likely as not (i.e., 
probability of 50 percent) that 
hypertension was incurred during 
active service or was manifest to a 
compensable degree (diastolic 
pressure is predominantly 100 or more 
or systolic pressure is predominantly 
160 or more or there is a history of 
diastolic pressure predominantly 100 
or more and continuous medication is 
required for control) within one year 
of discharge from active duty in May 
1992?;
b.	Is at least as likely as not (i.e., 
probability of 50 percent) that 
hypertension was incurred during 
active service or was manifest to a 
compensable degree within one year of 
discharge from active duty in April 
1998?;
c.	If the answer to both (a) and (b) is 
no, is there any evidence that 
renders it undebatable from a medical 
standpoint that hypertension was not 
aggravated (meaning chronically 
worsened or permanently increased in 
severity) during his third period of 
active military service (March 2003-
February 2004) beyond its natural 
progression?;
d.	Is at least as likely as not (i.e., 
probability of 50 percent) that 
diabetes mellitus was incurred during 
active service or was manifest to a 
compensable degree within one year of 
discharge from active duty in May 
1992?;
e.	Is at least as likely as not (i.e., 
probability of 50 percent) that 
diabetes mellitus was incurred during 
active service or was manifest to a 
compensable degree within one year of 
discharge from active duty in April 
1998?;
f.	If the answer to both (d) and (e) is 
no, is there any evidence that 
renders it undebatable from a medical 
standpoint that diabetes mellitus was 
not aggravated (meaning chronically 
worsened or permanently increased in 
severity) during his third period of 
active military service (March 2003-
February 2004) beyond its natural 
progression?   

A complete rationale should be provided 
for all opinions expressed, citing to 
service and postservice treatment 
records as appropriate.

2.	When the above development has been 
completed, readjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, issue an additional 
supplemental statement of the case to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, return the 
appeal to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  All claims 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


